Citation Nr: 0031347	
Decision Date: 11/30/00    Archive Date: 12/06/00

DOCKET NO.  91-47 130	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUES

 1.  Entitlement to service connection for a low back/hip 
disorder.

2.  Entitlement to an initial rating exceeding zero percent 
for reactive arthritis/Reiter's syndrome.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

R. Acosta, Counsel


INTRODUCTION

The veteran served on active duty from October 1969 to June 
1970.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a September 1990 rating decision of the 
Department of Veterans Affairs (VA) Togus, Maine, Regional 
Office (RO).

The Board remanded this case to the RO in November 1992 and 
May 1996, for additional development.  In the May 1996 
remand, the service connection issue, which had been 
previously denied, and was therefore final, was reopened by 
the Board, and the RO was instructed therein to re-adjudicate 
said issue on a de novo basis.  The RO accomplished the 
requested additional development.  In March 1997, the Board 
remanded the case once again, to have the RO re-examine the 
veteran and to obtain medical data that would help clarify 
what specific joints, if any, are affected by the service-
connected reactive arthritis/Reiter's syndrome.  The issue of 
entitlement to service connection for a low back/hip disorder 
was essentially held in abeyance, on the basis that it was 
inextricably intertwined with the issue of whether an initial 
rating exceeding zero percent is warranted for the service-
connected reactive arthritis/Reiter's syndrome.

The Board notes that the issue of whether an initial rating 
exceeding zero percent is warranted for the service-connected 
reactive arthritis/Reiter's syndrome has been historically 
addressed as a regular increased rating issue by VA.  In the 
present decision, the Board has re-characterized said issue 
as hereby noted, in light of a decision by the United States 
Court of Appeals for Veterans Claims (Court) in the recent 
case of Fenderson v. West, 12 Vet. App. 119 (1999), in which 
the Court clarified that when a claimant disagrees with the 
initial rating assigned when service connection is originally 
granted, his or her claim on appeal has to be addressed as 
one in which he or she is seeking a rating exceeding the 
initial rating assigned, and the potential of assigning 
staged ratings has to be considered.  


FINDINGS OF FACT

1.  All the facts relevant to the present appeal have been 
properly developed, and no further assistance to the veteran 
is warranted at this time, as all reasonable efforts to 
assist the claimant in obtaining the evidence necessary to 
substantiate his claim for VA benefits have been made.

2.  A low back/hip disorder was never diagnosed during 
service, and the competent evidence in the files, rather than 
establishing the claimed nexus, actually indicates that no 
such claimed nexus between the claimed low back/hip disorder 
and service, or a service-connected disorder or disability, 
exists.

3.  It is not shown that the service-connected reactive 
arthritis/Reiter's syndrome is active and productive of at 
least one or two exacerbations a year.


CONCLUSIONS OF LAW

1.  Service connection for a low back/hip disorder is not 
warranted.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. 
§§ 3.303, 3.304 (2000).

2.  An initial rating exceeding zero percent for reactive 
arthritis/Reiter's syndrome is not warranted.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.71a, 
Part 4, Diagnostic Code 5002 (2000).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that recently-enacted legislation 
imposes on VA a duty to assist claimants in the development 
of their claims for VA benefits.  This duty to assist 
requires VA to make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate his or her 
claim for VA benefits.  This includes assistance in obtaining 
the claimant's service and VA medical records, records held 
by any Federal department or agency, if adequately identified 
by the claimant, and any other relevant records identified by 
the claimant.  VA's duty to assist a claimant in developing 
his or her claim for VA benefits also requires, in the case 
of claims for disability compensation, that a medical 
examination be provided, or a medical opinion be sought, when 
such an examination or opinion is necessary to make a 
decision on the claim.  Notwithstanding all of the above, 
every claimant has the responsibility to present and support 
his or her claim for VA benefits, but the Secretary shall 
give the benefit of the doubt to the claimant whenever there 
is an approximate balance of positive and negative evidence 
regarding any issue that is material to the determination of 
the matter in question.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7(a), 114 Stat. 2096 (2000) (to 
be codified as amended at 38 U.S.C. §§ 5103, 5103A, and 
5107).

In general, service connection may be established for a 
disability if it is shown that the disability resulted from 
disease or injury that was incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.  
Service connection may also be granted for any disease or 
injury diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service.  38 C.F.R. 
§ 3.303(d).

In order for service connection for a particular disability 
to be granted, a claimant must establish that he or she has 
that disability, and that there is a relationship between the 
disability and an injury or disease incurred in service, or 
some other manifestation of the disability during service.  
Mercado-Martinez v. West, 11 Vet. App. 413, 419 (1998), 
citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).

The evaluations of service-connected disabilities are based 
upon the average impairment of earning capacity as determined 
by VA's Schedule for Rating Disabilities.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1, Part 4 (hereinafter, "the 
Schedule").  Separate rating codes identify the various 
disabilities.  In determining the current level of 
impairment, the disability must be considered in the context 
of the whole recorded  history.  38 C.F.R. § 4.2.

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10.  Where there is a question as 
to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  Not all disabilities will show all the findings 
specified in the rating criteria but coordination of the 
rating with functional impairment is required.  38 C.F.R. 
§ 4.21.  Consideration may not be given to factors wholly 
outside the rating criteria provided by regulation.  Massey 
v. Brown, 7 Vet. App. 204, 208 (1994) (citing Pernorio v. 
Derwinski, 2 Vet. App. 625, 628 (1992)). 

At the outset, the Board finds that all the facts relevant to 
the present appeal have been properly developed, and that no 
further assistance to the veteran is warranted at this time, 
as all reasonable efforts to assist the claimant in obtaining 
the evidence necessary to substantiate his claims for VA 
benefits have been made.

Service connection for a low back/hip disorder

The veteran contends that he suffers from a low back/hip 
disorder that should be service-connected, as it is his 
belief that this condition is a sequela of an episode of 
meningococcemia that he suffered during service, in December 
1969.

Service medical records (SMRs) reveal that in December 1969 
the veteran was hospitalized with multiple complaints that 
included fever, aching of multiple joints and muscles, 
diarrhea, and abdominal cramps.  The initial impression was 
meningeal toxemia but in January 1970 the discharge diagnosis 
was meningococcemia.  

According to a March 1970 SMR, the veteran had been 
hospitalized for meningitis in December 1969, but a final 
diagnosis of left ureteral calculus had been thereafter made 
in February 1970.  Currently, the veteran complained of lower 
back pain, which radiated upwards "paravertebrally."  
However, the examination of the veteran's lumbosacral spine, 
which included a review of X-Rays, was negative, and the 
impression was listed as a "[n]ormal back exam at present."  
The report of the X-Rays that were obtained on that date in 
effect confirms that, in the radiologist's opinion, there was 
"no significant abnormality" in the veteran's lumbosacral 
spine.  Also, a March 1970 service medical record confirms 
the fact that, in February 1970, the veteran was found to 
have hydronephrosis secondary to a stone at the distal 
ureter.  (Hydronephrosis is the distention of the pelvis and 
"calices" of the kidney with urine, as a result of 
obstruction of the ureter.  Moffitt v. Brown, 10 Vet. 
App. 214, 217 (1997).

According to an April 1970 SMR, the veteran stated that the 
back pain persisted and was located over the kidney area, 
especially on the left.  The examination of the back was 
negative, with good range of motion and no evidence of spasm, 
and the impression was listed as low back pain, especially 
over the left kidney area.  A day later, still in April 1970, 
the veteran indicated that he continued to suffer from back 
pain, and it was noted that his back was tender to palpation.  
Seven days later, still in April 1970, the veteran complained 
of pain after working out in the gym, and the examiner noted 
that there was good range of motion of the lumbar and 
thoracic spinal segments, as well as only "minimal muscle 
spasm in this area."  In yet another SMR dated in April 
1970, it was noted that the back pain continued, but there 
was no focal tenderness, or evidence of spasm.  The 
impression was listed as radiculopathy in the L2-3 region.

A June 1970 SMR reveals complaints of back pain over the 
lateral lumbar region, aggravated by physical activity.  On 
examination, there were no spasms noted, but there was 
tenderness to palpation.  X-Rays, however, were again 
negative, and the impression was listed as back pain.

In his May 1970 report of medical history for separation 
purposes, the veteran indicated that he had had, or currently 
had, back pain or back trouble, which he said dated back to 
an episode of meningitis in December 1969 and it "[d]id not 
exist prior to that."  The medical examination of his spine, 
lower extremities and other musculoskeletal systems was, 
however, entirely negative.  

The earliest post service medical evidence in the files 
showing complaints of any lower back/hip problems is 
contained in a private medical record that was in September 
1976 (more than six years after military service).  According 
to this particular record, the veteran, a "quite athletic 
individual" who had been doing 200 sit-ups per day and had 
been healthy all of his adult life other than during an 
episode of meningitis 7 years before, had been "well and ... 
exercising" until he started working on a lobster boat and 
had a fall that did not result in specific pain.  However, 
the veteran reportedly had "soon found that the constant 
rocking and moving [of the boat] resulted in l[eft] hip and 
leg pain."  The physical examination was negative, and the 
assessment was listed as lower back pain without disc, 
circulatory compression, inflammatory arthritis, or 
radiologically evident bone disease.  Heat and lower back 
exercises were recommended to the veteran.  
 
A January 1977 private medical record reveals that an 
examination of the veteran's hip was within normal limits, 
and that the veteran had been "reassured" of these results.

According to an April 1978 private medical record, the 
veteran "hurt [his] back playing basketball" three weeks 
prior to this consultation, and now complained of back pain.  
The neuromuscular examination was negative, but there was 
tenderness to palpation.  Heat and rest were recommended.

A January 1983 private medical record describes, with more 
clarity than earlier records, the physical intensity 
associated with the occupation that the veteran was engaged 
in at the time.  According to this record, the veteran was 
complaining of bilateral knee pain after working extremely 
vigorously for a prolonged period of time.  In the examiner's 
opinion, there was tendonitis that was "related to heavy 
use."

A January 1984 private medical record describes the veteran 
as follows:

Previously healthy man [who] three days ago 
developed sharp severe pain in the right lumbar 
region while working under a car and twisting 
into an awkward position; since that time he has 
had persistent pain and stiffness in the lumbar 
region aggravated by standing and sitting, 
relieved by bedrest; has tried some Parafon Forte 
with some relief; no preceding back disability.

The above record also reveals that, on examination, there was 
moderate paraspinal muscle tenderness, as well as spasm in 
the lumbar region, and that there was significant limitation 
of forward flexion, as well as positive straight leg raising 
beyond 90 degrees on the right.  An acute lumbar strain was 
diagnosed, and bedrest, analgesics, muscle relaxants, local 
heat, and flexion exercises were recommended.

According to a September 1984 private medical record the 
veteran had been engaged in vigorous work and now complained 
of "some low back pain without neurologic symptoms into the 
lower extremities."  On examination, the lower back was non-
tender, and it had full range of motion.  Internal and 
external rotation of the hips was likewise full, and knee 
jerks, ankle jerks, and dorsiflexion of the great toes, were 
all intact.  The assessment was listed as minor low back 
pain, with no signs of any more serious problems at that 
time. 

According to a May 1985 VA medical examination report, the 
veteran said that he was a woodsman who also worked 
intermittently at "fishing and shrimping."  He also stated 
that he had suffered from low back pain, with radiation over 
both hips in a dull diffuse manner, since an inservice 
episode of meningitis in December 1969, and that he had been 
told by a physician that the low back pain was possibly due 
to nerve damage.  Pain was "there all the time," and 
stooping, bending, and riding in a car aggravated it.  On 
examination, the veteran had a normal gait, and he was able 
to heel and toe walk with no loss of strength, as well as to 
fully bend 90 degrees and touch his toes.  There was no 
decrease in sensation to pinprick in the upper and lower 
extremities, and deep tendon reflexes were "0 to 1+ in upper 
and lower extremities.  Plantar reflexes were normal, and 
there was "minimal if any tenderness in" the lower back.  
The impression was listed as post-recovery from spinal 
meningitis, 1969, and complaints of dull low back pain 
radiating over the iliac crests, with a normal neurological 
examination.

The report of May 1985 VA X-Rays of the veteran's lumbosacral 
spine reveals the following objective findings:

1.  Slight narrowing of the L5-S1 IVS.  First 3 
lumbar IV spaces also appear rather narrow 
without associated marginal degenerative changes.

2.  Normal LS angle with relatively straight 
lumbar spine - - ? splinting lumbosacral 
paraspinous muscles.

3.  Mild old anterior wedging D12 and L1.

The report of May 1985 VA X-Rays of the veteran's 
pelvis, including the "proximal femora," reveals 
the following objective findings:

1.  Open SI joints.

2.  Hip joints unremarkable.

3.  Slight soft tissue calcification adjacent to 
the left greater trochanter vs artifactual 
density.

The report of a May 1987 VA scan of the veteran's lumbosacral 
spine reveals the following objective findings and 
impression:

[FINDINGS:]  CT scan of the lumbosacral spine 
w[a]s performed from L/1-2 down to the S/1 level 
with and without the use of intravenous contrast.  
There is no evidence of spinal stenosis.  There 
is no abnormal enhancement within the thecal sac 
to suggest prior scarring.  There is a left 
lateral spur at the L/3-4 level.  There is a 
central herniated disc and associated osteophyte 
at the L/5-S/1 level.  The neural foramina 
throughout appear normal.

IMPRESSION:

There is no enhancement within the thecal sac to 
suggest intradural scarring.  Of course the gold 
standard is myelography to evaluate 
arachnoiditis, but there are no findings on this 
scan to suggest this diagnosis.  There is a 
central herniated disc with associated spur at 
the L/5-S1 level.

A December 1989 VA medical examination report reveals that 
the veteran complained of low back pain whenever he was very 
active.  The examiner indicated that prior X-rays of the 
veteran's back had been normal.  The examination of the 
veteran's extremities was unremarkable, with no abnormalities 
of the joints and full range of motion of all joints, and no 
evidence of redness, swelling, or edema.  The neurological, 
strength and reflexes examination was characterized as 
"intact," and the back was noted to have a full range of 
motion, without tenderness.  The pertinent impression was 
listed as chronic low back pain, secondary to muscular 
strain, with no physical findings.

In a June 1990 statement, a VA physician indicated that, 
after reviewing the veteran's files and discussing the case 
with the physician who examined the veteran in December 1989, 
it was her opinion that the veteran had "active" diagnoses 
that included chronic low back pain, but that his "current 
arthritic problems [are] not likely to be related to the 
[inservice episode of] meningococcemia."

VA medical records reflecting a March 1991 hospitalization 
due to complaints of loss of sensation in the left thumb and 
left great toe, for which a diagnosis of a possible 
peripheral neuropathy was rendered on discharge, reveal 
complaints of painful knees and heels and an impression of 
"[a]rthralgias involving primarily the large joints."  
("Arthralgia," according to the Court, means "pain in a 
joint."  Hayes v. Brown, 9 Vet. App. 67, 70 (1996).)

A March 1994 VA outpatient medical record reflects a referral 
for further evaluation of the veteran's complaints of chronic 
musculoskeletal pain syndrome, with low back pain, and a 
provisional diagnosis of a possible, or questionable 
radiculopathy.  This record also reveals that, on further 
consultation, the examiner found "no significant findings" 
to report and felt that, due to the veteran's history, "he 
should be treated only [with] exercises."

According to an October 1994 VA outpatient medical record, 
the veteran indicated that he hurt his back a couple of weeks 
ago moving a washer and dryer.  He also stated that he had 
been doing his exercises and that he had no pain or loss of 
feeling in his left foot anymore.  The examiner noted that 
the long term goal had been met.

The Board's present review of the evidence in the files 
further shows that a medical opinion on the question of 
whether either of a variety of conditions, to include the 
claimed low back/hip condition, was causally related to the 
veteran's inservice episode of meningococcemia or spinal 
meningitis, was sought by VA in 1995.  According to the 
medical expert who rendered this opinion, dated in March 
1995, the veteran had reported over the years "numerous 
arthralgic complaints, often associated with significant 
physical activity such as playing basketball, and pain 
developed while working on a boat or a car.  I cannot relate 
these various arthralgias to his meningococcemia."  This 
medical expert also stated the following:

While arthralgias certainly accompany 
meningococcemia, it is usual that they resolve 
following successful therapy of the illness, and 
many of his symptoms did not appear in the 
absence of potential traumatic causes until a 
number of years following his illness.  At this 
point, I have difficulty relating his arthritic 
complaints to his meningococcemia.

In yet another medical opinion sought by VA in this case, 
dated in March 1996, another medical expert indicated that 
she had reviewed the evidence in the files and that, in her 
opinion, the veteran had suffered from "meningococcemia 
without meningitis" during service, and that there was "no 
objective evidence of any residual disorders or sequelae in 
any body system as a result of [the veteran]'s [inservice 
episode of] meningococcal bacteremia."  She also stated that 
"[n]one of the conditions for which [the veteran] seeks 
service connection[, to include the claimed low back/hip 
condition,] are related to the episode of meningococcal 
bacteremia which occurred [during service in 1969]."

An August 1997 VA medical examination report reveals 
complaints of low back pain, with radiation into the chest 
and into both buttocks; objective findings of essentially 
normal low back and hips; an impression of myofascial 
syndrome, shoulder girdle and low back, mild; and a comment 
to the effect that the above pathology was "nonspecific" 
and could not be related to an arthritic condition of any 
type, and that the veteran's "hips and low back are 
normal."  (The Court has defined "myofascial syndrome" as 
"[a] painful condition of skeletal muscles characterized by 
the presence of one or more discrete hyperesthetic areas 
termed trigger points, located within muscles or tendons; 
when stimulated by pressure, these trigger points produce 
pain in the area of the patient's symptoms."  Hoag v. Brown, 
4 Vet. App. 209, 212 (1993).)

VA X-Rays obtained in August 1997 confirmed the presence of 
mild to moderate degenerative changes in the veteran's 
lumbosacral spine, with mild narrowing at the L5-S1 level.

The report of a VA medical examination that the veteran 
underwent in October 1997 to evaluate the service-connected 
Reiter's syndrome reveals again complaints of low back pain, 
objective findings of good flexion and rotation of the hips, 
full anterior flexion of the lumbosacral spine, and 
impressions of no evidence of sacroiliitis or chronic 
arthritis, and mechanical pain in the knees and back with 
high impact or prolonged standing on hard floors.  This 
report also reveals the examiner's comment to the effect that 
she had "no specific interventions to recommend for [the 
veteran']s musculoskeletal pain," and that she would 
encourage activity and exercise.

A September 1998 VA medical examination report reveals 
further complaints of pain in the hips, precipitated by heavy 
lifting, walking on hard floors, and standing for protracted 
periods of time.  On examination, passive external rotate of 
the veteran's hips was to about 60 degrees, and the veteran 
could almost bring the thigh to the table in the lateral 
aspect.  Internal hip rotation his hips was without pain at 
least 30 degrees, and the veteran was able to cross one thigh 
completely over the other.  The sacroiliac joints allowed 
full abduction of the leg with extension off the table 
without pain.  The lumbar spine had normal appearance, and 
was not tender to palpation or percussion.  The hips appeared 
to be "at the same height," the gait was fluid and normal, 
and the veteran was able to squat and arise from a squat 
without difficulty.  X-Rays revealed mild to moderate 
degenerative changes, with mild narrowing at the L5-S1 level, 
and the impressions included osteoarthritis of the 
lumbosacral spine. 

Analysis

The veteran began complaining of low back pain during 
service, after being treated for meningococcemia or spinal 
meningitis, and also around the time when he was diagnosed 
with a left kidney stone.  He never reported a low back 
injury during service, and while he was still complaining of 
low back pain upon separation, all medical examinations and 
radiological studies conducted/obtained during service were 
negative, and a low back disability was never diagnosed at 
any time during service.  As to this, the April 1970 
impression of L2-3 radiculopathy appears to have been based 
solely on the complaints reported by the veteran at the time, 
which were not objectively confirmed by any studies conducted 
during service.  

Approximately six years military service, the veteran again 
began complaining again of low back pain, and while he 
reported a history of meningitis during service, he 
acknowledged that he had had no prior low back injury or 
diagnosis of a low back disorder.  Rather, he had a series of 
post-service traumas after which he developed low back pain.  
It was well after these post-service traumas that there is 
the first objective evidence of any abnormalities in the 
veteran's low back/hip area, and the earliest X-ray evidence 
of pathology are VA X-rays in May 1985. 

Significantly, there is no competent evidence linking any low 
back or hip disability to the veteran's military service, or 
to a service-connected disability.  Not only is the record 
devoid of any such competent evidence, but at least two 
medical experts who have thoroughly examined the files have 
directly addressed the veteran's contentions but found that 
the veteran's arthritic complaints are not related to his 
inservice episode of meningococcemia.  

In sum, although the veteran believes that has low back and 
hip disability which is causally related to his inservice 
episode of meningococcemia or spinal meningitis, there is no 
competent evidence supporting such contention.  Rather, the 
medical opinions that have been sought to further assist the 
veteran in the development of his claims simply negated the 
existence of the claimed nexus, one of them going as far as 
suggesting post-service onset due to trauma.  In view of 
these findings, the Board concludes that service connection 
for a low back/hip disorder is not warranted.  

An initial rating exceeding zero percent for reactive 
arthritis/Reiter's syndrome

As discussed earlier in this decision, the record shows that 
the veteran was hospitalized during service between December 
1969 and January 1970, with an initial impression of 
meningeal toxemia, and a discharge diagnosis of 
meningococcemia.  After a series of VA medical examinations 
that were conducted in 1988 and 1989, and a VA Central Office 
recommendation, in September 1990 the RO granted service 
connection for reactive arthritis/Reiter's syndrome, assigned 
a noncompensable evaluation, and for organic brain 
syndrome(OBS), assigned a 10 percent disability evaluation. 

The Board will hereafter discuss the contents of the 
pertinent medical reports on which that initial 
noncompensable rating was based, as well as the contents of 
all pertinent medical reports that were produced thereafter 
to clarify both the pertinent diagnosis and the severity of 
the service-connected condition. 

"Reiter's syndrome" has been defined as "a triad of 
symptoms of unknown etiology . . . chiefly affecting young 
men, and usually running a self-limited but relapsing course.  
Most affected patients have increased levels of 
histocompatibility antigen HLA-B27.  It possibly represents 
an abnormal immune response to certain infections, perhaps 
related to hereditary susceptibility."  Wallin v. West, 11 
Vet. App. 509, 512 (1998).  

The record shows that the veteran was examined by VA in 
October 1988 "for evaluation of possible Reiter's disease," 
and that at that time a diagnosis of reactive arthritis was 
rendered.  

In an August 1989 statement, a VA neurologist expressed an 
opinion to the effect that the veteran's diagnosed condition 
of Reiter's syndrome was secondary to the meningitis for 
which he was treated during service.

Another VA medical examination was conducted, in December 
1989, "with attention to behavioral problems, reactive 
arthritis, Reiter's syndrome."  In the examining physician's 
opinion, the veteran "carries this diagnosis [of reactive 
arthritis] in his medical records, but I can not be certain 
what this means," since all "evaluation[s] of his arthritis 
in the past ha[ve] revealed that he is HLAB 27 negative, that 
he does not have an elevated rheumatoid factor or ANA, and 
back x-rays have been normal."  This physician also 
indicated that he was "not certain how [the veteran] got the 
diagnosis of Reiter's syndrome, and [I] am not certain that 
he does have it."  The impression was listed as follows:

Reactive arthritis:  and Reiter's syndrome:  I am 
unclear what his rheumatologic diagnosis is.  The 
reader is directed to [the aforementioned VA 
records of October 1988].  The diagnosis is 
chronic reactive arthritis.  I do not find 
Reiter's syndrome as a diagnosis.

In the above mentioned medical opinion of March 1995, its 
author, a private specialist in multiple sclerosis and other 
neurological disorders, indicated that his review of the 
entire evidence in the file revealed that it was not possible 
to be certain whether the veteran had had meningococcemia 
without meningitis, or with associated meningitis, during 
service, although the constitutional symptoms reported at 
that earlier time had been "entirely consistent with the 
diagnosis" that was rendered.  An October 1988 work-up for a 
possible diagnosis of Reiter's syndrome had been "non-
revealing," and an August 1989 examination had revealed what 
appeared to be a sequelae of the inservice meningococcemia in 
the form of behavioral abnormalities and possibly arthritis 
and Reiter's syndrome.  In the expert's opinion, "[i]t is 
not clear by these records whether these [sic] individual 
did, in fact, have meningitis, though the possibility cannot 
be absolutely excluded."  The veteran had had a number of 
symptoms that were consistent with systemic immunologic 
illness, but no specific rheumatologic diagnosis appeared to 
have been established and, in this regard, the expert 
indicated that, "with respect to Reiter's syndrome, there 
are notes to suggest that this diagnosis was rejected."

In the aforementioned medical opinion of March 1996, its 
author, a private specialist in infectious diseases, stated, 
that the veteran had had meningococcemia without meningitis 
during service.  She also stated the following:

There is no objective evidence of any residual 
disorders or sequelae in any body system as a 
result of [the veteran]'s meningococcal 
bacteremia.  Although neurological and behavioral 
sequelae can occur as a result of bacterial 
meningitis in children and occasionally adults, 
the record does not support a diagnosis of 
meningitis in [the veteran].

The August 1997 VA medical examination revealed complaints of 
pain in multiple joints of the body but the examination was 
essentially negative other than for evidence of 
patellofemoral crepitation, uniformly diminished deep tendon 
reflexes in the upper extremities and multiple 
"triggerpoints" involving the trapezius muscle.  There were 
normal X-Rays of the hips and knees, and an impression of 
moderate bilateral chondromalacia patellae and myofascial 
syndrome in the shoulder girdle and low back.  This report 
also contains the following comment from the examining 
physician:

The above pathology is nonspecific and cannot be 
related to an arthritic condition of any type.  
To a minor degree, the above conditions could be 
perceived as occasionally causing weakened 
movement and excess  fatigability, but this is 
variable.  There is no incoordination or 
instability.  His hips and low back are normal.

The October 1997 VA medical examination revealed patches of 
erythematous skin on the face, very dry hand dermatitis with 
fissuring and peeling, very early mild osteoarthritic 
enlargement of several joints in the hands, and slight 
osteoarthritic type enlargement of the great and fifth toes.  
This report also contains the following impression and 
recommendation:

IMPRESSION:

1.  I find no evidence of sacroiliitis or chronic 
arthritis on which to report.

2.  Mechanical pain in the knees and back with 
high impact or prolonged standing on hard floors.

3.  Hand dermatitis.

4.  Anxiety state.

RECOMMENDATION:

I have no specific interventions to recommend for 
his musculoskeletal pain.  I would encourage 
activity and exercise ROM muscle strengthening.  
I do not find evidence of  Reiter's syndrome as 
we understand it's [sic] definition.

The September 1998 VA medical examination revealed 
complaints of pain in the knees and hips, and stiffness in 
the hips, precipitated by factors such as heavy lifting and 
walking on hard floors, as well as the fact that the veteran 
denied having any specific constitutional symptoms related 
to episodes of increased joint pain.  As was noted in prior 
reports, the medical examination revealed certain 
abnormalities in certain joints of the veteran's 
musculoskeletal system, which were, however, not felt to be 
a manifestation of the service-connected reactive 
arthritis/Reiter's syndrome, since the following impression 
and final comment were included in the report:

IMPRESSION:

1.  Osteoarthritis of the hands, C-Spine, 
lumbosacral spine, knees, and forefeet with 
slight crepitance at the shoulders suggesting 
some soft tissue thickening.

2.  No evidence of inflammatory reactive 
arthropathy, no evidence of a Reiter's syndrome.

At this time, the joint findings are not those of 
an inflammatory reactive arthropathy or Reiter's 
syndrome.

The noncompensable rating has been assigned, by analogy, 
under 38 C.F.R. § 4.71a, Part 4,Diagnostic Code 5002 of the 
Schedule, for the rating of rheumatoid (atrophic) arthritis.  
A minimum rating of 20 percent is warranted when the 
rheumatoid arthritis is considered an active process and 
there are one or two exacerbations a year in a well 
established diagnosis.  Higher ratings of 40 and 60 percent 
are warranted for more severe symptomatology when the 
condition is active, and any chronic residuals are to be 
rated under the appropriate diagnostic codes for the specific 
joints involved.  Diagnostic Code 5002.  Here, the RO has 
assigned a noncompensable rating because 38 C.F.R. § 4.31 
mandates that, in every instance where the Schedule does not 
provide a zero percent rating in a specific diagnostic code, 
"a zero percent evaluation shall be assigned when the 
requirements for a compensable evaluation are not met."  

The medical evidence in the files shows, as thoroughly 
discussed earlier in this decision, that the accuracy of the 
Reiter's diagnosis has been seriously questioned and that 
while the reactive arthritis diagnosis has been confirmed, 
the arthritic ailments that have been bothering the veteran 
for the past 10 to 12 years have not been felt to represent 
symptomatology of the service-connected medical condition.  
For a 20 percent rating to be warranted in this case, the 
veteran would have to have a well established diagnosis, and 
evidence of at least one or two exacerbations a year in an 
active process.  Again, the medical evidence does not show 
that those minimum criteria are met.  Consequently, the Board 
concludes that an initial rating exceeding zero percent for 
the service-connected reactive arthritis/Reiter's syndrome is 
not warranted.  





ORDER

1.  Service connection for a low back/hip disorder is denied.

2.  An initial rating exceeding zero percent for reactive 
arthritis/Reiter's syndrome is denied.


		
	JOHN FUSSELL
	Acting Veterans Law Judge
	Board of Veterans' Appeals



 
- 2 -


- 1 -


